Citation Nr: 0733398	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-15 611	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse 
as secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to February 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision by the Cleveland, Ohio Department of 
Veterans' Affairs (VA) Regional Office which continued a 30 
percent rating for the veteran's service connected PTSD.  A 
March 2006 rating decision assigned a 50 percent rating.  In 
July 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  
During the hearing the veteran submitted additional evidence 
with a waiver of initial RO consideration.


FINDINGS OF FACT

1.  During the July 2007 hearing, the veteran requested to 
withdraw his appeal seeking service connection for 
polysubstance abuse as secondary to his service connected 
PTSD.

2.  Symptoms of the veteran's PTSD are reasonably shown to 
have produced occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment due to symptoms of PTSD is not shown. 


CONCLUSIONS OF LAW

1.  Because the appellant withdrew his appeal seeking service 
connection for polysubstance abuse as secondary to PTSD, the 
Board does not have jurisdiction to consider the matter.  
38 U.S.C.A. §§ 511(a), 7104(a), 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  A 70 percent rating (but no higher) is warranted for the 
veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.126, 4.130, Code 9411 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for polysubstance abuse as secondary to 
PTSD:

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for polysubstance abuse as 
secondary to service connected PTSD, there is no reason to 
belabor the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) in the matter.

During the July 2007 Travel Board hearing, the veteran stated 
that he wished to withdraw his appeal seeking service 
connection for polysubstance abuse as secondary to PTSD.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under § 511 is subject to a decision by the 
Secretary.  Under 38 U.S.C.A. § 7105(d0(5) & 38 C.F.R. 
§ 20.202, the Board may dismiss any appeal which fails to 
allege error of fact or law in the matter before the Board.  
Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal 
at any time prior to the issuance of a final Board decision 
on the matter.

Here, the veteran withdrew his appeal seeking service 
connection for polysubstance abuse as secondary to PTSD at 
the hearing in July 2007.  Accordingly, there is no 
allegation of error of fact or law in that matter before the 
Board.  Hence, the Board does not have jurisdiction to 
consider an appeal in the matter, and the appeal as to that 
matter must be dismissed.


Increased rating for PTSD:

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159. 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A January 2005 letter to the veteran advised him of what type 
of evidence was needed to establish entitlement to an 
increased rating (and to submit such evidence), and of his 
and VA's responsibilities in claims development.  A March 
2006 rating decision increased the rating to 50 percent and 
informed the veteran why a higher rating was not warranted.  
He has had ample time to supplement the record.  The veteran 
is not prejudiced by any notice deficiency, including in 
timing that might have occurred earlier in the process.

The veteran's service medical records have been secured, as 
well as VA treatment/evaluation records.  The RO arranged for 
VA examinations.  He has not identified any pertinent 
evidence that is outstanding (he indicated, via April 2006 
correspondence, that he had no further information to submit 
to substantiate his claim).  VA's duty to assist is met.  

Factual Background

VA treatment records from May to December 2004 show ongoing 
psychiatric and psychological treatment for PTSD.  GAF scores 
consistently ranged from 45 to 48. A September 2004 record 
notes that his mood was anxious and depressed.  His affect 
was congruent with mood.  The veteran denied 
suicidal/homicidal ideation, intent, or a plan.  He did not 
exhibit evidence of command hallucinations.  

On February 2005 VA examination, the diagnoses were PTSD, 
major depressive disorder; and polysubstance dependence in 
remission.  The veteran reported that he had distressing 
dreams at the rate of two to three times per month.  He 
stated that his flashbacks have somewhat decreased since 
being prescribed psychotropic medications.  He stated that he 
avoids conversations associated with trauma because "it gets 
to me".  He avoids watching war movies or participating in 
other activities which might arouse recollections of the 
trauma.  He stated that he does not participate in 
significant activities.  He stated that he has difficulty 
with falling and/or staying asleep, and with concentration.  
He denied hypervigilance, but endorsed an exaggerated startle 
response.  He stated that he has very little family support, 
with the exception of his mother and step-father; and that he 
only sees his family once a year at Thanksgiving.

A February 2005 statement from VA staff psychologist B.P. 
notes that the veteran continues to experience recurrent and 
intrusive distressing recollections of past trauma; recurrent 
distressing dreams past trauma; and intense psychological 
distress at exposure to internal/external cues that resemble 
the event.  She noted that the disturbances have caused 
clinically significant impairment in social and occupational 
functioning.

VA treatment records from January 2005 to August 2006 show 
ongoing treatment for PTSD including both group and 
individual therapy.  A May 2005 record from VA psychiatrist 
B.L. notes that the veteran has serious impairments in 
occupational, social and educational functioning.  Dr. L. 
indicated that the veteran's treatment team (which consisted 
of 2 psychiatrists, 1 psychologist, and one psychiatric 
triage nurse) did not feel he was employable.

On January 2006 VA examination, it was noted that the 
veteran's thought process showed some minor derailing.  He 
denied delusions.  He was guarded.  He reported that he was 
having flashbacks.  He denied auditory or visual 
hallucinations.  He was disheveled and malodorous.  He denied 
suicidal or homicidal ideation.  He complained of 
difficulties with his bills because of problems 
concentrating.  He was oriented in all spheres.  He reported 
that fireworks make him highly anxious.  He avoided crowds 
and talking about wartime experiences.  He reported a history 
of chronic nightmares of his combat experiences.  He stated 
that he wakes up in a shock and sweating all over.  He 
reported that he screams and hollers in his sleep.  He stated 
that he experiences combat related nightmares several times 
per week and they usually relate to experiences that he had 
directly in Vietnam.  The veteran reported often being 
depressed with chronically low self-esteem.  He stated that 
he was constantly crying.  He stated that he has absolutely 
no friends.  PTSD; major depression and polysubstance 
dependence (in full remission) were diagnosed.  The examiner 
opined that it was doubtful that the veteran would be able to 
maintain gainful employment.  He stated that it was unlikely 
that the veteran would be able to get along very well with 
his peers/co-workers/supervisors in an occupational setting.  
He indicated that the veteran did have some marginal ability 
to maintain his basic activities of daily living.

At the July 2007 Travel Board hearing, the veteran testified 
that he becomes nervous and shaky when he is around people.  
He stated that he has no friends or acquaintances.  He also 
stated that he had recent thoughts of hurting himself or 
others.  

Legal criteria and analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  

PTSD warrants a 100 percent rating where there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  
A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See  
Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board finds that the veteran's PTSD disability picture 
most nearly approximates the criteria for a 70 percent 
rating, and that such rating is warranted.  See 38 C.F.R. 
§ 4.7.  The record reflects that veteran has PTSD related 
deficiencies as to work, family relations, thinking, 
judgment, and mood.  His symptoms have included near 
continuous depression which affect his ability to function; 
neglect of personal appearance and hygiene; difficulty 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  In other 
words, deficiencies in most areas are reasonably shown.  
Furthermore, his VA mental heath treating team has 
consistently stated that he has significant occupational 
functioning impairment.

The Board has considered whether the next higher (100 
percent) rating might be warranted.  As total occupational 
and social impairment due to PTSD symptoms such as gross 
impairment of thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
inability to perform tasks of daily living, disorientation as 
to time, place, person, or job or other symptoms of like 
gravity is not shown, the Board finds that a 100 percent 
rating is not warranted.  

In summary, the overall weight of the evidence, and 
particularly the more current evidence in the form of the 
January 2006 VA examination and his July 2007 testimony, 
establishes that a 70  percent (but no higher) rating is 
warranted for the veteran's PTSD.




ORDER

As the Board has no jurisdiction in the matter, the appeal 
seeking service connection for polysubstance abuse as 
secondary to PTSD is dismissed without prejudice.

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


